UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1054


CHANDER KANT; ASHIMA K. KANT,

                Plaintiffs – Appellants,

          v.

JAY L. COHEN,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-00318-RWT)


Submitted:   August 19, 2010             Decided:   November 22, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chander Kant, Ashima K. Kant, Appellants Pro Se.        Deborah
Murrell Whelihan, JORDAN, COYNE & SAVITS, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chander Kant and Ashima K. Kant appeal the district

court’s    orders   granting    the   Defendant’s       motion    for    summary

judgment and denying their motion for reconsideration.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                       See

Kant v. Cohen, No. 8:08-cv-00318-RWT (D. Md. Dec. 11, 2009; Oct.

14, 2009).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in     the    materials

before    the   court   and   argument    would   not   aid    the     decisional

process.

                                                                         AFFIRMED




                                      2